DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15, and their dependents thereof, are allowed because the closest prior art, Dwivedi (US Pub No. 2020/0090383) discloses multi-level image reconstruction using one or more neural networks, Entezari et al. (US Pub No 2020/0294289) discloses highly accurate and efficient forward and back projection methods for computed tomography, either alone or in combination, fail to disclose a system to examine a semiconductor specimen, the system comprising a processor and memory circuitry (PMC) configured to: obtain a plurality of training samples, each training sample comprising: an image of a semiconductor specimen, and a design image based on design data, train a machine learning module based on a given training sample comprising a given image and a given design image, wherein a given displacement matrix is initialized for the given image, wherein the training includes minimizing a function representative of a difference between: a simulated image generated by the machine learning module based on the given design image, and a corrected image corresponding to the given image after correction of pixel position of the given image in accordance with the given displacement matrix, wherein the minimizing includes optimizing parameters of the machine learning module and of the given displacement matrix, wherein the machine learning module is usable, after the training, to generate a simulated image of a semiconductor specimen based on a design image of the semiconductor specimen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646